The Chancellor.
The only ground of equity which the complainant has is, that the defendants have not fulfilled the agreement which was entered into at the time the note was given, and that the defendants are prosecuting a suit on the note in violation of that agreement. The agreement is, that the defendants should institute an investigation within thirty days, and that if they found that Charles A. Hill was entitled to any credits, they should be deducted from the note.' But it was expressly *27agreed that the whole of the said note should be deemed due, unless the National Express Company should themselves be satisfied, from the examination which they might institute, that said Hill is entitled to further credits. The bill alleges that the company have never made any examination, and that they have refused to do so.
The defendants, by their answer, allege that they have made the examination, and they are satisfied Hill is not entitled to any credits; and they alleged that, from such examination, they are satisfied that the whole amount mentioned in the note is justly due and owing. .This answers, and denies all the equity of the bill.
This being the ground upon which the complainant is entitled to withdraw the litigation from the court of law, the injunction must be dissolved, and the hill be dismissed with costs.